(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  MONTANILE v. BOARD OF TRUSTEES OF THE 

NATIONAL ELEVATOR INDUSTRY HEALTH BENEFIT 

                   PLAN 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

  No. 14–723.      Argued November 9, 2015—Decided January 20, 2016
Employee benefits plans regulated by the Employee Retirement Income
 Security Act of 1974 (ERISA or Act) often contain subrogation clauses
 requiring a plan participant to reimburse the plan for medical ex-
 penses if the participant later recovers money from a third party for
 his injuries. Here, petitioner Montanile was seriously injured by a
 drunk driver, and his ERISA plan paid more than $120,000 for his
 medical expenses. Montanile later sued the drunk driver, obtaining a
 $500,000 settlement. Pursuant to the plan’s subrogation clause, re-
 spondent plan administrator (the Board of Trustees of the National
 Elevator Industry Health Benefit Plan, or Board), sought reim-
 bursement from the settlement. Montanile’s attorney refused that
 request and subsequently informed the Board that the fund would be
 transferred from a client trust account to Montanile unless the Board
 objected. The Board did not respond, and Montanile received the set-
 tlement.
    Six months later, the Board sued Montanile in Federal District
 Court under §502(a)(3) of ERISA, which authorizes plan fiduciaries to
 file suit “to obtain . . . appropriate equitable relief . . . to enforce . . .
 the terms of the plan.” 29 U.S. C. §1132(a)(3). The Board sought an
 equitable lien on any settlement funds or property in Montanile’s
 possession and an order enjoining Montanile from dissipating any
 such funds. Montanile argued that because he had already spent al-
 most all of the settlement, no identifiable fund existed against which
 to enforce the lien. The District Court rejected Montanile’s argu-
 ment, and the Eleventh Circuit affirmed, holding that even if Mon-
 tanile had completely dissipated the fund, the plan was entitled to re-
2         MONTANILE v. BOARD OF TRUSTEES OF NAT. ELE- 

            VATOR INDUSTRY HEALTH BENEFIT PLAN


                           Syllabus



    imbursement from Montanile’s general assets.
Held: When an ERISA-plan participant wholly dissipates a third-party
 settlement on nontraceable items, the plan fiduciary may not bring
 suit under §502(a)(3) to attach the participant’s separate assets.
 Pp. 5–15.
    (a) Plan fiduciaries are limited by §502(a)(3) to filing suits “to ob-
 tain . . . equitable relief.” Whether the relief requested “is legal or
 equitable depends on [1] the basis for [the plaintiff’s] claim and [2]
 the nature of the underlying remedies sought.” Sereboff v. Mid At-
 lantic Medical Services, Inc., 547 U.S. 356, 363. Pp. 5–9.
       (1) This Court’s precedents establish that the basis for the
 Board’s claim—the enforcement of a lien created by an agreement to
 convey a particular fund to another party—is equitable. See Sereboff,
547 U.S., at 363–364. The Court’s precedents also establish that the
 nature of the Board’s underlying remedy—enforcement of a lien
 against “specifically identifiable funds that were within [Montanile’s]
 possession and control,” id., at 362–363—would also have been equi-
 table had the Board immediately sued to enforce the lien against the
 fund. But those propositions do not resolve the question here:
 whether a plan is still seeking an equitable remedy when the defend-
 ant has dissipated all of a separate settlement fund, and the plan
 then seeks to recover out of the defendant’s general assets. Pp. 5–7.
       (2) This Court holds today that a plan is not seeking equitable re-
 lief under those circumstances. In premerger equity courts, a plain-
 tiff could ordinarily enforce an equitable lien, including, as here, an
 equitable lien by agreement, only against specifically identified funds
 that remained in the defendant’s possession or against traceable
 items that the defendant purchased with the funds. See 4 S. Symons,
 Pomeroy’s Equity Jurisprudence §1234, pp. 692–695. If a defendant
 dissipated the entire fund on nontraceable items, the lien was elimi-
 nated and the plaintiff could not attach the defendant’s general as-
 sets instead. See Restatement of Restitution, §215(1), p. 866. Pp. 8–
 9.
    (b) The Board’s arguments in favor of the enforcement of an equi-
 table lien against Montanile’s general assets are unsuccessful. Sere-
 boff does not contain an exception to the general asset-tracing re-
 quirement for equitable liens by agreement. See 547 U.S., at 365.
 Nor does historical equity practice support the enforcement of an eq-
 uitable lien against general assets. And the Board’s claim that
 ERISA’s objectives are best served by allowing plans to enforce such
 liens is a “vague notio[n] of [the] statute’s ‘basic purpose’ . . . inade-
 quate to overcome the words of its text regarding the specific issue
 under consideration.” Mertens v. Hewitt Associates, 508 U.S. 248,
 261. Pp. 9–14.
                     Cite as: 577 U. S. ____ (2016)                    3

                                Syllabus

     (c) The case is remanded for the District Court to determine, in the
  first instance, whether Montanile kept his settlement fund separate
  from his general assets and whether he dissipated the entire fund on
  nontraceable assets. P. 14.
593 Fed. Appx. 903, reversed and remanded.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, BREYER, SOTOMAYOR, and KAGAN, JJ.,
joined, and in which ALITO, J., joined except for Part III–C. GINSBURG,
J., filed a dissenting opinion.
                         Cite as: 577 U. S. ____ (2016)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash-
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 14–723
                                    _________________


 ROBERT MONTANILE, PETITIONER v. BOARD OF 

TRUSTEES OF THE NATIONAL ELEVATOR INDUSTRY


           HEALTH BENEFIT PLAN


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT


                                [January 20, 2016]



  JUSTICE THOMAS delivered the opinion of the Court.*
  When a third party injures a participant in an employee
benefits plan under the Employee Retirement Income
Security Act of 1974 (ERISA), 88 Stat. 829, as amended,
29 U.S. C. §1001 et seq., the plan frequently pays covered
medical expenses. The terms of these plans often include
a subrogation clause requiring a participant to reimburse
the plan if the participant later recovers money from the
third party for his injuries. And under ERISA §502(a)(3),
29 U.S. C. §1132(a)(3), plan fiduciaries can file civil suits
“to obtain . . . appropriate equitable relief . . . to enforce . . .
the terms of the plan.”1
  In this case, we consider what happens when a partici-
pant obtains a settlement fund from a third party, but
——————
  * JUSTICE ALITO joins this opinion, except for Part III–C. 

  1 In full, the provision states: “A civil action may be brought— . . . 


(3) by a participant, beneficiary, or fiduciary (A) to enjoin any act or
practice which violates any provision of this subchapter or the terms of
the plan, or (B) to obtain other appropriate equitable relief (i) to redress
such violations or (ii) to enforce any provisions of this subchapter or the
terms of the plan.” 29 U.S. C. §1132(a)(3).
2      MONTANILE v. BOARD OF TRUSTEES OF NAT. ELE- 

         VATOR INDUSTRY HEALTH BENEFIT PLAN


                    Opinion of the Court 


spends the whole settlement on nontraceable items (for
instance, on services or consumable items like food). We
evaluate in particular whether a plan fiduciary can sue
under §502(a)(3) to recover from the participant’s remain-
ing assets the medical expenses it paid on the participant’s
behalf. We hold that, when a participant dissipates the
whole settlement on nontraceable items, the fiduciary
cannot bring a suit to attach the participant’s general
assets under §502(a)(3) because the suit is not one for
“appropriate equitable relief.” In this case, it is unclear
whether the participant dissipated all of his settlement in
this manner, so we remand for further proceedings.
                             I
   Petitioner Robert Montanile was a participant in a
health benefits plan governed by ERISA and administered
by respondent, the Board of Trustees of the National
Elevator Industry Health Benefit Plan (Board of Trustees
or Board). The plan must pay for certain medical ex-
penses that beneficiaries or participants incur. The plan
may demand reimbursement, however, when a participant
recovers money from a third party for medical expenses.
The plan states: “Amounts that have been recovered by a
[ participant] from another party are assets of the Plan . . .
and are not distributable to any person or entity without
the Plan’s written release of its subrogation interest.”
App. 45. The plan also provides that “any amounts” that a
participant “recover[s] from another party by award,
judgment, settlement or otherwise . . . will promptly be
applied first to reimburse the Plan in full for benefits
advanced by the Plan . . . and without reduction for attor-
neys’ fees, costs, expenses or damages claimed by the
covered person.” Id., at 46. Participants must notify the
plan and obtain its consent before settling claims.
   In December 2008, a drunk driver ran through a stop
sign and crashed into Montanile’s vehicle. The accident
                 Cite as: 577 U. S. ____ (2016)           3

                     Opinion of the Court

severely injured Montanile, and the plan paid at least
$121,044.02 for his initial medical care. Montanile signed
a reimbursement agreement reaffirming his obligation to
reimburse the plan from any recovery he obtained “as a
result of any legal action or settlement or otherwise.” Id.,
at 51 (emphasis deleted).
   Thereafter, Montanile filed a negligence claim against
the drunk driver and made a claim for uninsured motorist
benefits under Montanile’s car insurance. He obtained a
$500,000 settlement. Montanile then paid his attorneys
$200,000 and repaid about $60,000 that they had ad-
vanced him. Thus, about $240,000 remained of the set-
tlement. Montanile’s attorneys held most of that sum in a
client trust account. This included enough money to satisfy
Montanile’s obligations to the plan.
   The Board of Trustees sought reimbursement from
Montanile on behalf of the plan, and Montanile’s attorney
argued that the plan was not entitled to any recovery. The
parties attempted but failed to reach an agreement about
reimbursement.      After discussions broke down, Mon-
tanile’s attorney informed the Board that he would dis-
tribute the remaining settlement funds to Montanile
unless the Board objected within 14 days. The Board did
not respond within that time, so Montanile’s attorney gave
Montanile the remainder of the funds.
   Six months after negotiations ended, the Board sued
Montanile in District Court under ERISA §502(a)(3), 29
U.S. C. §1132(a)(3), seeking repayment of the $121,044.02
the plan had expended on his medical care. The Board
asked the court to enforce an equitable lien upon any
settlement funds or any property which are “ ‘in [ Mon-
tanile’s] actual or constructive possession.’ ” 593 Fed.
Appx. 903, 906 (CA11 2014) (quoting complaint). Because
Montanile had already taken possession of the settlement
funds, the Board also sought an order enjoining Montanile
from dissipating any such funds. Montanile then stipulated
4         MONTANILE v. BOARD OF TRUSTEES OF NAT. ELE- 

            VATOR INDUSTRY HEALTH BENEFIT PLAN


                       Opinion of the Court 


that he still possessed some of the settlement proceeds.
   The District Court granted summary judgment to the
Board. No. 12–80746–Civ. (SD Fla., Apr. 18, 2014), 2014
WL 8514011, *1. The court rejected Montanile’s argument
that, because he had by that time spent almost all of the
settlement funds, there was no specific, identifiable fund
separate from his general assets against which the Board’s
equitable lien could be enforced. Id., at *8–*11. The court
held that, even if Montanile had dissipated some or all of
the settlement funds, the Board was entitled to reim-
bursement from Montanile’s general assets. Id., at *10–
*11. The court entered judgment for the Board in the
amount of $121,044.02.
   The Court of Appeals for the Eleventh Circuit affirmed.
It reasoned that a plan can always enforce an equitable
lien once the lien attaches, and that dissipation of the
specific fund to which the lien attached cannot destroy the
underlying reimbursement obligation. The court therefore
held that the plan can recover out of a participant’s gen-
eral assets when the participant dissipates the specifically
identified fund. 593 Fed. Appx., at 908.
   We granted certiorari to resolve a conflict among the
Courts of Appeals over whether an ERISA fiduciary can
enforce an equitable lien against a defendant’s general
assets under these circumstances.2 575 U. S. ___ (2015).
We hold that it cannot, and accordingly reverse the judg-
ment of the Eleventh Circuit and remand for further
proceedings.
——————
    2 CompareThurber v. Aetna Life Ins. Co., 712 F.3d 654 (CA2 2013),
Funk v. CIGNA Group Ins., 648 F.3d 182 (CA3 2011), Cusson v. Liberty
Life Assurance Co. of Boston, 592 F.3d 215 (CA1 2010), Longaberger
Co. v. Kolt, 586 F.3d 459 (CA6 2009), and Gutta v. Standard Select
Trust Ins. Plans, 530 F.3d 614 (CA7 2008), with Treasurer, Trustees of
Drury Industries, Inc. Health Care Plan & Trust v. Goding, 692 F.3d
888 (CA8 2012), and Bilyeu v. Morgan Stanley Long Term Disability
Plan, 683 F.3d 1083 (CA9 2012).
                  Cite as: 577 U. S. ____ (2016)            5

                      Opinion of the Court

                               II


                               A

  As previously stated, §502(a)(3) of ERISA authorizes
plan fiduciaries like the Board of Trustees to bring civil
suits “to obtain other appropriate equitable relief . . . to
enforce . . . the terms of the plan.” 29 U.S. C. §1132(a)(3).
Our cases explain that the term “equitable relief ” in
§502(a)(3) is limited to “those categories of relief that were
typically available in equity” during the days of the divided
bench (meaning, the period before 1938 when courts of
law and equity were separate). Mertens v. Hewitt Associ-
ates, 508 U.S. 248, 256 (1993). Under this Court’s prece-
dents, whether the remedy a plaintiff seeks “is legal or
equitable depends on [(1)] the basis for [the plaintiff ’s]
claim and [(2)] the nature of the underlying remedies
sought.” Sereboff v. Mid Atlantic Medical Services, Inc.,
547 U.S. 356, 363 (2006) (internal quotation marks omit-
ted). Our precedents also prescribe a framework for re-
solving this inquiry. To determine how to characterize the
basis of a plaintiff ’s claim and the nature of the remedies
sought, we turn to standard treatises on equity, which
establish the “basic contours” of what equitable relief was
typically available in premerger equity courts. Great-West
Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 217
(2002).
  We have employed this approach in three earlier cases
where, as here, the plan fiduciary sought reimbursement
for medical expenses after the plan beneficiary or partici-
pant recovered money from a third party. Under these
precedents, the basis for the Board’s claim is equitable.
But our cases do not resolve whether the remedy the
Board now seeks—enforcement of an equitable lien by
agreement against the defendant’s general assets—is
equitable in nature.
  First, in Great-West, we held that a plan with a claim for
an equitable lien was—in the circumstances presented—
6      MONTANILE v. BOARD OF TRUSTEES OF NAT. ELE- 

         VATOR INDUSTRY HEALTH BENEFIT PLAN


                    Opinion of the Court 


seeking a legal rather than an equitable remedy. In that
case, a plan sought to enforce an equitable lien by obtain-
ing a money judgment from the defendants. The plan
could not enforce the lien against the third-party settle-
ment that the defendants had obtained because the de-
fendants never actually possessed that fund; the fund
went directly to the defendants’ attorneys and to a re-
stricted trust. We held that the plan sought a legal rem-
edy, not an equitable one, even though the plan claimed
that the money judgment was a form of restitution. Id., at
208–209, 213–214. We explained that restitution in equity
typically involved enforcement of “a constructive trust or
an equitable lien, where money or property identified as
belonging in good conscience to the plaintiff could clearly
be traced to particular funds or property in the defend-
ant’s possession.” Id., at 213. But the restitution sought
in Great-West was legal—not equitable—because the
specific funds to which the fiduciaries “claim[ed] an enti-
tlement . . . [we]re not in [the defendants’] possession.”
Id., at 214. Since both the basis for the claim and the
particular remedy sought were not equitable, the plan
could not sue under §502(a)(3).
   Next, in Sereboff, we held that both the basis for the
claim and the remedy sought were equitable. The plan
there sought reimbursement from beneficiaries who had
retained their settlement fund in a separate account. 547
U.S., at 359–360. We held that the basis for the plan’s
claim was equitable because the plan sought to enforce an
equitable lien by agreement, a type of equitable lien created
by an agreement to convey a particular fund to another
party. See id., at 363–364. The lien existed in Sereboff
because of the beneficiaries’ agreement with the plan to
convey the proceeds of any third-party settlement. We
explained that a claim to enforce such a lien is equitable
because the plan “could rely on a familiar rul[e] of equity”
to collect—specifically, the rule “that a contract to convey
                  Cite as: 577 U. S. ____ (2016)            7

                      Opinion of the Court

a specific object even before it is acquired will make the
contractor a trustee as soon as he gets a title to the thing.”
Ibid. (internal quotation marks omitted; alteration in
original). The underlying remedies that the plan sought
also were equitable, because the plan “sought specifically
identifiable funds that were within the possession and
control” of the beneficiaries—not recovery from the benefi-
ciaries’ “assets generally.” Id., at 362–363 (internal quota-
tion marks omitted).
   Finally, in US Airways, Inc. v. McCutchen, 569 U. S. ___
(2013), we reaffirmed our analysis in Sereboff and again
concluded that a plan sought to enforce an equitable claim
by seeking equitable remedies. As in Sereboff, “the basis
for [the plan’s] claim was equitable” because the plan’s
terms created an equitable lien by agreement on a third-
party settlement. See 569 U. S., at ___ (slip op., at 5)
(internal quotation marks omitted). And, as in Sereboff,
“[t]he nature of the recovery requested” by the plan “was
equitable because [it] claimed specifically identifiable
funds within the [beneficiaries’] control—that is, a portion
of the settlement they had gotten.” 569 U. S., at ___ (slip
op., at 5) (internal quotation marks omitted).
   Under these principles, the basis for the Board’s claim
here is equitable: The Board had an equitable lien by
agreement that attached to Montanile’s settlement fund
when he obtained title to that fund. And the nature of the
Board’s underlying remedy would have been equitable had
it immediately sued to enforce the lien against the settle-
ment fund then in Montanile’s possession. That does not
resolve this case, however. Our prior cases do not address
whether a plan is still seeking an equitable remedy when
the defendant, who once possessed the settlement fund,
has dissipated it all, and the plan then seeks to recover
out of the defendant’s general assets.
8      MONTANILE v. BOARD OF TRUSTEES OF NAT. ELE- 

         VATOR INDUSTRY HEALTH BENEFIT PLAN


                    Opinion of the Court 


                              B
   To resolve this issue, we turn to standard equity trea-
tises. As we explain below, those treatises make clear that
a plaintiff could ordinarily enforce an equitable lien only
against specifically identified funds that remain in the
defendant’s possession or against traceable items that the
defendant purchased with the funds (e.g., identifiable
property like a car). A defendant’s expenditure of the
entire identifiable fund on nontraceable items (like food or
travel) destroys an equitable lien. The plaintiff then may
have a personal claim against the defendant’s general
assets—but recovering out of those assets is a legal remedy,
not an equitable one.
   Equitable remedies “are, as a general rule, directed
against some specific thing; they give or enforce a right to
or over some particular thing . . . rather than a right to
recover a sum of money generally out of the defendant’s
assets.” 4 S. Symons, Pomeroy’s Equity Jurisprudence
§1234, p. 694 (5th ed. 1941) (Pomeroy). Equitable liens
thus are ordinarily enforceable only against a specifically
identified fund because an equitable lien “is simply a right
of a special nature over the thing . . . so that the very thing
itself may be proceeded against in an equitable action.”
Id., §1233, at 692; see also Restatement of Restitution
§215, Comment a, p. 866 (1936) (Restatement) (enforce-
ment of equitable lien requires showing that the defendant
“still holds the property or property which is in whole or in
part its product”); 1 D. Dobbs, Law of Remedies §1.4, p. 19
(2d ed. 1993) (Dobbs) (similar). This general rule’s appli-
cation to equitable liens includes equitable liens by
agreement, which depend on “the notion . . . that the
contract creates some right or interest in or over specific
property,” and are enforceable only if “the decree of the
court can lay hold of ” that specific property. 4 Pomeroy
§1234, at 694–695.
   If, instead of preserving the specific fund subject to the
                  Cite as: 577 U. S. ____ (2016)            9

                      Opinion of the Court

lien, the defendant dissipated the entire fund on nontrace-
able items, that complete dissipation eliminated the lien.
Even though the defendant’s conduct was wrongful, the
plaintiff could not attach the defendant’s general assets
instead. Absent specific exceptions not relevant here,
“where a person wrongfully dispose[d] of the property of
another but the property cannot be traced into any prod-
uct, the other . . . cannot enforce a constructive trust or
lien upon any part of the wrongdoer’s property.” Restate-
ment §215(1), at 866 (emphasis added); see also Great-
West, 534 U.S., at 213–214 (citing Restatement §160).
The plaintiff had “merely a personal claim against the
wrongdoer”—a quintessential action at law. Id., §215(1),
at 866.
   In sum, at equity, a plaintiff ordinarily could not enforce
any type of equitable lien if the defendant once possessed
a separate, identifiable fund to which the lien attached,
but then dissipated it all. The plaintiff could not attach
the defendant’s general assets instead because those
assets were not part of the specific thing to which the lien
attached. This rule applied to equitable liens by agree-
ment as well as other types of equitable liens.
                           III
  The Board of Trustees nonetheless maintains that it can
enforce its equitable lien against Montanile’s general
assets. We consider the Board’s arguments in turn.
                             A
  First, the Board argues that, while equity courts ordi-
narily required plaintiffs to trace a specific, identifiable
fund in the defendant’s possession to which the lien at-
tached, there is an exception for equitable liens by agree-
ment. The Board asserts that equitable liens by agree-
ment require no such tracing, and can be enforced against
a defendant’s general assets. According to the Board, we
10     MONTANILE v. BOARD OF TRUSTEES OF NAT. ELE- 

         VATOR INDUSTRY HEALTH BENEFIT PLAN


                    Opinion of the Court 


recognized this exception in Sereboff by distinguishing
between equitable restitution (where a lien attaches be-
cause the defendant misappropriated property from the
plaintiff ) and equitable liens by agreement.
   The Board misreads Sereboff, which left untouched the
rule that all types of equitable liens must be enforced
against a specifically identified fund in the defendant’s
possession. See 1 Dobbs §4.3(3), at 601, 603. The question
we faced in Sereboff was whether plaintiffs seeking an
equitable lien by agreement must “identify an asset they
originally possessed, which was improperly acquired and
converted into property the defendant held.” 547 U.S., at
365. We observed that such a requirement, although
characteristic of restitutionary relief, does not “appl[y] to
equitable liens by agreement or assignment.” Ibid. (dis-
cussing Barnes v. Alexander, 232 U.S. 117 (1914)). That
is because the basic premise of an equitable lien by
agreement is that, rather than physically taking the plain-
tiff ’s property, the defendant constructively possesses a
fund to which the plaintiff is entitled. But the plaintiff
must still identify a specific fund in the defendant’s pos-
session to enforce the lien. See id., at 123 (“Having a lien
upon the fund, as soon as it was identified they could
follow it into the hands of the appellant”).
                             B
   Second, the Board contends that historical equity prac-
tice supports enforcement of its equitable lien against
Montanile’s general assets. The Board identifies three
methods that equity courts purportedly employed to effec-
tuate this principle: substitute money decrees, deficiency
judgments, and the swollen assets doctrine. This argu-
ment also fails.
   We have long rejected the argument that “equitable
relief ” under §502(a)(3) means “whatever relief a court of
equity is empowered to provide in the particular case at
                      Cite as: 577 U. S. ____ (2016)                    11

                          Opinion of the Court

issue,” including ancillary legal remedies. Mertens, 508
U.S., at 256. In “many situations . . . an equity court
could establish purely legal rights and grant legal reme-
dies which would otherwise be beyond the scope of its
authority.” Ibid. (internal quotation marks omitted). But
these legal remedies were not relief “typically available in
equity,” and interpreting them as such would eliminate
any limit on the meaning of “equitable relief ” and would
“render the modifier superfluous.” Id., at 256, 258 (em-
phasis deleted); see also Great-West, supra, at 210. As we
have explained—and as the Board conceded at oral argu-
ment—as a general rule, plaintiffs cannot enforce an
equitable lien against a defendant’s general assets. See
Part II–B, supra. The Board contends that there is an
exception if the defendant wrongfully dissipates the equi-
table lien to thwart its enforcement. But none of the
Board’s examples show that such relief was “typically
available” in equity.3
  The specific methods by which equity courts might have
awarded relief from a defendant’s general assets only
confirm that the Board seeks legal, not equitable, reme-
dies. While equity courts sometimes awarded money

——————
  3 The  Board also interprets CIGNA Corp. v. Amara, 563 U.S. 421
(2011), as all but overruling Mertens v. Hewitt Associates, 508 U.S. 248
(1993), and Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S.
204 (2002), in favor of the Board’s broad interpretation of “equitable
relief ” under §502(a)(3). But CIGNA reaffirmed that “traditionally
speaking, relief that sought a lien or a constructive trust was legal
relief, not equitable relief, unless the funds in question were ‘particular
funds or property in the defendant’s possession.’ ” 563 U. S, at 439
(quoting Great-West, supra, at 213; emphasis deleted). In any event,
the Court’s discussion of §502(a)(3) in CIGNA was not essential to
resolving that case, and—as our later analysis in US Airways, Inc. v.
McCutchen, 569 U. S. ___ (2013), reinforces—our interpretation of
“equitable relief” in Mertens, Great-West, and Sereboff v. Mid Atlantic
Medical Services, Inc., 547 U.S. 356 (2006), remains unchanged. See
McCutchen, supra, at ___–___ (slip op., at 5–6).
12     MONTANILE v. BOARD OF TRUSTEES OF NAT. ELE- 

         VATOR INDUSTRY HEALTH BENEFIT PLAN


                    Opinion of the Court 


decrees as a substitute for the value of the equitable lien,
they were still legal remedies, because they were “wholly
pecuniary and personal.” 4 Pomeroy §1234, at 694. The
same is true with respect to deficiency judgments. Equity
courts could award both of these remedies as part of their
ancillary jurisdiction to award complete relief. But the
treatises make clear that when equity courts did so, “the
rights of the parties are strictly legal, and the final remedy
granted is of the kind which might be conferred by a court
of law.” 1 id., §231, at 410; see also 1 Dobbs §2.7, at 180–
181, and §4.3(3), at 602 (similar); New Federal Equity
Rules 10 (rev. 5th ed. 1925) (authorizing equity courts to
award such relief). But legal remedies—even legal reme-
dies that a court of equity could sometimes award—are
not “equitable relief ” under §502(a)(3). See Mertens,
supra, at 256–258.
   The swollen assets doctrine also does not establish that
the relief the Board seeks is equitable. Under the Board’s
view of this doctrine, even if a defendant spends all of a
specifically identified fund, the mere fact that the defend-
ant wrongfully had assets that belonged to another in-
creased the defendant’s available assets, and justifies
recovery from his general assets. But most equity courts
and treatises rejected that theory.         See Taft, Note, A
Defense of a Limited Use of the Swollen Assets Theory
Where Money Has Wrongfully Been Mingled With Other
Money, 39 Colum. L. Rev. 172, 175 (1939) (describing the
swollen assets doctrine as “often . . . rejected by the
courts”); see also Oesterle, Deficiencies of the Restitution-
ary Right to Trace Misappropriated Property in Equity and
in UCC §9–306, 68 Cornell L. Rev. 172, 189, and n. 33
(1983) (similar). To the extent that courts endorsed any
version of the swollen assets theory, they adopted a more
limited rule: that commingling a specifically identified
fund—to which a lien attached—with a different fund of
the defendant’s did not destroy the lien. Instead, that
                  Cite as: 577 U. S. ____ (2016)            13

                      Opinion of the Court

commingling allowed the plaintiff to recover the amount of
the lien from the entire pot of money. See Restatement
§209, at 844; Scott, The Right To Follow Money Wrong-
fully Mingled With Other Money, 27 Harv. L. Rev. 125,
125–126 (1913). Thus, even under the version of the swollen
assets doctrine adopted by some courts, recovery out of
Montanile’s general assets—in the absence of commin-
gling—would not have been “typically available” relief.
                                C
    Finally, the Board argues that ERISA’s objectives—of
enforcing plan documents according to their terms and of
protecting plan assets—would be best served by allowing
plans to enforce equitable liens against a participant’s
general assets. The Board also contends that, unless
plans can enforce reimbursement provisions against a
defendant’s general assets, plans will lack effective or cost-
efficient remedies, and participants will dissipate any
settlement as quickly as possible, before fiduciaries can
sue.
    We have rejected these arguments before, and do so
again. “[ V ]ague notions of a statute’s ‘basic purpose’ are
. . . inadequate to overcome the words of its text regarding
the specific issue under consideration.” Mertens, supra, at
261. Had Congress sought to prioritize the Board’s policy
arguments, it could have drafted §502(a)(3) to mirror
ERISA provisions governing civil actions. One of those
provisions, for instance, allows participants and benefi-
ciaries to bring civil actions “to enforce [their] rights under
the terms of the plan” and does not limit them to equitable
relief. Great-West, 534 U.S., at 221 (quoting 29 U.S. C.
§1132(a)(1)(B) (1994 ed.)).
    In any event, our interpretation of §502(a)(3) promotes
ERISA’s purposes by “allocat[ing] liability for plan-related
misdeeds in reasonable proportion to respective actors’
power to control and prevent the misdeeds.” Mertens,
14     MONTANILE v. BOARD OF TRUSTEES OF NAT. ELE- 

         VATOR INDUSTRY HEALTH BENEFIT PLAN


                    Opinion of the Court 


supra, at 262. More than a decade has passed since we
decided Great-West, and plans have developed safeguards
against participants’ and beneficiaries’ efforts to evade
reimbursement obligations. Plans that cover medical
expenses know how much medical care that participants
and beneficiaries require, and have the incentive to inves-
tigate and track expensive claims. Plan provisions—like
the ones here—obligate participants and beneficiaries to
notify the plan of legal process against third parties and to
give the plan a right of subrogation.
   The Board protests that tracking and participating in
legal proceedings is hard and costly, and that settlements
are often shrouded in secrecy. The facts of this case un-
dercut that argument. The Board had sufficient notice of
Montanile’s settlement to have taken various steps to
preserve those funds. Most notably, when negotiations
broke down and Montanile’s lawyer expressed his intent to
disburse the remaining settlement funds to Montanile
unless the plan objected within 14 days, the Board could
have—but did not—object. Moreover, the Board could
have filed suit immediately, rather than waiting half a
year.
                           IV
  Because the lower courts erroneously held that the plan
could recover out of Montanile’s general assets, they did
not determine whether Montanile kept his settlement
fund separate from his general assets or dissipated the
entire fund on nontraceable assets. At oral argument,
Montanile’s counsel acknowledged “a genuine issue of . . .
material fact on how much dissipation there was” and
a lack of record evidence as to whether Montanile mixed
the settlement fund with his general assets. A remand
is necessary so that the District Court can make that
determination.
                Cite as: 577 U. S. ____ (2016)         15

                    Opinion of the Court

                     *     *    *
  We reverse the judgment of the Eleventh Circuit and
remand the case for further proceedings consistent with
this opinion.
                                        It is so ordered.
                 Cite as: 577 U. S. ____ (2016)           1

                   GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 14–723
                         _________________


 ROBERT MONTANILE, PETITIONER v. BOARD OF 

TRUSTEES OF THE NATIONAL ELEVATOR INDUSTRY


           HEALTH BENEFIT PLAN


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT


                       [Jauary 20, 2016]



   JUSTICE GINSBURG, dissenting.
   Montanile received a $500,000 settlement out of which
he had pledged to reimburse his health benefit plan for
expenditures on his behalf of at least $121,044.02. See
ante, at 2–3. He can escape that reimbursement obliga-
tion, the Court decides, by spending the settlement funds
rapidly on nontraceable items. See ante, at 8. What
brings the Court to that bizarre conclusion? As developed
in my dissenting opinion in Great-West Life & Annuity Ins.
Co. v. Knudson, 534 U.S. 204, 224–234 (2002), the Court
erred profoundly in that case by reading the work product
of a Congress sitting in 1974 as “unravel[ling] forty years
of fusion of law and equity, solely by employing the benign
sounding word ‘equitable’ when authorizing ‘appropriate
equitable relief.’ ” Langbein, What ERISA Means by “Eq-
uitable”: The Supreme Court’s Trail of Error in Russell,
Mertens, and Great-West, 103 Colum. L. Rev. 1317, 1365
(2003). The Court has been persuasively counseled “to
confess its error.” Ibid. I would not perpetuate Great-
West’s mistake, and would therefore affirm the judgment
of the Court of Appeals for the Eleventh Circuit.